Citation Nr: 0637889	
Decision Date: 12/06/06    Archive Date: 12/19/06	

DOCKET NO.  04-43 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of injury to the right shoulder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as gastroenteritis and the 
postoperative residuals of duodenal ulcer. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of injured ribs on the right side of the body. 

6.  Entitlement to service connection for a cervical spine 
(neck) disability, claimed as narrowing at the level of the 
2nd and 3rd cervical vertebrae. 

7.  Entitlement to service connection for the residuals of 
back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2003 and July 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a rating decision of August 2001, from which an appeal was 
taken, but not perfected, the RO denied entitlement to 
service connection for bilateral hearing loss, tinnitus, the 
residuals of right shoulder injury, gastroenteritis and 
duodenal ulcer disease, and the residuals of injured ribs on 
the right side of the body.  Since the time of that decision, 
the veteran has submitted additional evidence in an attempt o 
reopen his claims.  The RO found such evidence neither new 
nor material, and the current appeal ensued.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The board observes that, in a Substantive Appeal received in 
December 2004, the veteran indicated his desire for a hearing 
before the Board in Washington, D.C.  In a subsequent 
Substantive Appeal received in March 2005, the veteran 
indicated that he desired an additional hearing before the 
Board at his local VA office (i.e., a Travel Board hearing).  
While in correspondence of May 2005, the veteran indicated 
that he no longer desired a hearing before the Board, in more 
recent correspondence of October 2005, the veteran indicated 
that he desired a "local hearing at the Waco RO" prior to his 
claim being transferred to the Board.  To date, neither the 
veteran nor his accredited representative has withdrawn the 
request for an RO hearing.  Nor has the veteran been afforded 
that hearing.  Under the circumstances, the veteran must be 
given an opportunity to present testimony before a Hearing 
Officer at the RO prior to a final adjudication of his 
claims.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be scheduled for a 
hearing before a Hearing Officer/Decision 
Review Officer at his local RO in Waco, 
Texas.  A transcript of that hearing 
should be included in the veteran's 
claims folder.

2.  The RO should then review the 
veteran's claims for service connection.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent 
Statement of the Case (SSOC) in March 
2005.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



